Citation Nr: 1429301	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

3. Entitlement to an increased rating for PTSD, rated 30 percent disabling prior to October 30, 2008 and 50 percent disabling thereafter.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Heather VanHoose, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A hearing was held on April 2, 2014, by means of video conferencing equipment with the appellant in Huntington, West Virginia, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  At his hearing, the Veteran submitted additional evidence with a waiver of initial RO review.  38 C.F.R. § 20.1304 (2013).  The evidence and waiver have been associated with the claims file.

The issue of entitlement to an increased rating for service-connected angina pectoris with ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule VA examinations.

The Veteran claims, in part, that GERD was caused or aggravated by his service-connected PTSD.  Further, service treatment records show that he was treated for upset stomach and abdominal pain in December 1971 and January 1972.  Treatment included antacids.  The physician was unable to determine the etiology of the Veteran's symptoms.  A VA examination has not been provided.  Because the Veteran claims that the condition is secondary to his PTSD and because service treatment records show treatment of an abdominal condition, the Board finds that a remand is warranted to schedule a VA examination to determine the nature and etiology of his GERD.

The Veteran also seeks service connection for erectile dysfunction.  In a January 2014 VA examination report, the examiner stated that ischemic heart disease does not cause erectile dysfunction "per se" and that the Veteran's alcohol abuse may have been the cause of the erectile dysfunction.  Adequate rationale was not provided in support of either statement.  Notably, a VA examiner in January 2010 stated that the Veteran's alcoholism was secondary to his PTSD.  Since the January 2014 VA examiner's opinion is not clear about a possible relationship between erectile dysfunction and ischemic heart disease and because the examiner provided a speculative opinion relating erectile dysfunction to alcoholism, a remand is warranted to obtain a clarifying opinion regarding the etiology of the Veteran's erectile dysfunction.

The Veteran seeks increased ratings for his PTSD.  At his hearing before the Board in April 2014, the Veteran testified that his PTSD has worsened.  He also provided a report from a private provider regarding the severity of his symptoms.  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current severity of his PTSD.

Finally, the Veteran seeks entitlement to a TDIU.  The RO denied his formal claim for a TDIU in January 2014; however, he raised the issue again under Rice during his hearing before the Board when he stated that his PTSD renders him unemployable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is inextricably intertwined with the claim for an increased rating for PTSD, which has been remanded herein; therefore, the claim for a TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated treatment records from VA facilities.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his GERD.  The claims file and copies of pertinent records on "Virtual VA" and "VBMS" must be made available to the examiner.  The examiner must indicate review of these items in the examination report.

After conducting all necessary testing, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD is related to service or his service-connected PTSD, to include whether his PTSD aggravated the condition.

By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Send the Veteran's claims file and copies of pertinent records on "Virtual VA" and/or VBMS to the examiner that conducted the January 2014 examination for erectile dysfunction, or to another qualified VA examiner, and ask the examiner to provide an addendum opinion addressing the etiology of the Veteran's erectile dysfunction.

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused or aggravated by his service-connected ischemic heart disease and/or service-connected PTSD with secondary depression and alcohol dependence.  The examiner should address whether medications for either service-connected disability caused or aggravated the erectile dysfunction.

By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Schedule the Veteran for a VA examination to determine the severity of his service-connected PTSD.  The claims file and copies of pertinent records on "Virtual VA" and "VBMS" must be made available to the examiner.  The examiner must indicate review of these items in the examination report.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should report all signs and symptoms of the Veteran's PTSD.

5. Then, schedule the Veteran for a VA examination.  The claims file and copies of pertinent records on Virtual VA and/or VBMS must be provided to the examiner and he or she must indicate review of these items in the examination report.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail.

The examiner should provide a complete description of the effects of the service-connected PTSD and angina pectoris with ischemic heart disease on the Veteran's ordinary activity including employment.

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities and furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The examiner should provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6. Review the claims folder and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.
 
7. Then, readjudicate the Veteran's claims on appeal, including entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



